Case: 15-60868      Document: 00513967529         Page: 1    Date Filed: 04/25/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 15-60868                                FILED
                                  Summary Calendar                          April 25, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
GUIFEN HU,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A087 603 756


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Guifen Hu is a native and citizen of China who entered this country
legally but overstayed. She petitions this court for review of an order of the
Board of Immigration Appeals (BIA) upholding the immigration judge’s (IJ’s)
determination that she was not entitled to asylum, withholding of removal, or
protection under the Convention Against Torture (CAT) because she was not




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60868     Document: 00513967529     Page: 2   Date Filed: 04/25/2017


                                  No. 15-60868

credible. She argues that she can explain the discrepancies and omissions that
resulted in the adverse credibility finding and asserts her entitlement to relief.
      We “review only the BIA’s decision, unless the IJ’s decision has some
impact on” that decision. Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).
We review the factual determination that an alien is not eligible for asylum,
withholding of removal, or CAT relief under the substantial evidence standard.
See Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).           Under this
standard, we may not reverse an immigration court’s factual findings unless
“the evidence was so compelling that no reasonable factfinder could conclude
against it.” Wang, 569 F.3d at 537.
      An adverse credibility determination may be supported by “any
inconsistency or omission,” provided that “the totality of the circumstances
establishes that an asylum applicant is not credible.” Id. at 538 (internal
quotation marks and citation omitted). Our review of the record as a whole
shows that the evidence does not compel a conclusion contrary to that reached
by the IJ and BIA on the issue whether Hu was credible. See id. at 537-40. As
Hu has not presented credible evidence showing that she is entitled to asylum,
she has not shown that she is entitled to withholding of removal or relief under
the CAT.     See Dayo v. Holder, 687 F.3d 653, 658-59 (5th Cir. 2012).
Consequently, her petition for review is DENIED.




                                        2